Roberts, J.
The facts contained in the plea and evidence rejected show that Fitzgerald made a gift of the slave to Mrs. Hillard, burdened with a trust, under which she accepted it; and delivered possession of the slave to Mrs. Hillard, who remained in possession, in pursuance thereof, nearly two years before this suit was brought. Such a transfer of a slave may be made verbally, when possession is immediately given, particularly as between the parties to the gift, or their privies. (Chevalier, adm’r, v. Wilson and wife, 1 Tex. R. 161.)
Such a trust is not unlawful in this State. (Purvis v. Sherrod, 12 Tex. R. 140 to 172.)
The facts of the case last quoted are very similar to those *200of this case, exóept that in that case there was a will made, in this a verbal gift with immediate delivery of the slave.
Whether the slave shall have the right to claim that she has been manumitted is really not the question to be decided ;• but whether the act of delivery, accompanied with his expressed intentions and wishes in doing the act, divested himself of the property and vested it in Mrs. Hillard, subject-only to such equities and conditions as may be lawful. (Gaunt and wife v. Tucker’s Ex’rs, 18 Ala. R. 31.)
We think it did, and therefore the judgment of the Court below is reversed and the cause remanded.
Reversed and remanded.